Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an apparatus comprising: a plurality of plate pairs that includes at least three plate pairs, each plate pair comprising two capacitive plates aligned to measure a resistance of plies of a composite object in a corresponding fiber orientation; and a base to which the plurality of plate pairs is attached; wherein each plate pair of the plurality of plate pairs forms at least part of a measurement branch in a circuit for a corresponding fiber orientation, the measurement branch being configured to generate a first voltage output; wherein the circuit further comprises a reference branch comprising at least one reference resistor that represents an expected effective series resistance, the reference branch being configured to generate a second voltage output; and wherein a voltage differential based on the first voltage output and the second voltage output indicates a difference between an effective series resistance for fibers in the corresponding fiber orientation and the expected effective series resistance for the fibers in the corresponding fiber orientation in combination with all other elements in claim 1.

Regarding claims 2-13, the claims are allowed as they further limit allowed claim 1.

Regarding claim14, the prior art of record does not teach alone or in combination a method for testing a composite object, the method comprising: positioning a plurality of plate pairs that includes at least three plate pairs over a surface of the composite object; and measuring a resistance of a plurality of plies in the composite object in at least three different fiber orientations, each of the at least three different fiber orientations being measured via a corresponding one of the at least three plate pairs; wherein each plate pair of the plurality of plate pairs forms at least part of a measurement branch in a circuit for a corresponding fiber orientation, the measurement branch being configured to generate a first voltage output; wherein the circuit further comprises a reference branch comprising at least one reference resistor that represents an expected effective series resistance, the reference branch being configured to generate a second voltage output; and wherein a voltage differential based on the first voltage output and the second voltage output indicates a difference between an effective series resistance for fibers in the corresponding fiber orientation and the expected effective series resistance for the fibers in the corresponding fiber orientation in combination with all other elements in claim 14.

Regarding claims 15-19, the claims are allowed as they further limit allowed claim 14.

Regarding claim 20, the prior art of record does not teach alone or in combination testing device comprising: a base; a plurality of plate pairs attached to the base, wherein each plate pair includes two capacitive plates aligned to measure a resistance of plies in a composite object for a different fiber orientation; wherein an area between the plurality of plate pairs defines a target area; and wherein, when the plurality of plate pairs is positioned over a surface of the composite object, voltage measurements generated at each of a plurality of different positions over the surface provide an indication of whether a fiber discontinuity is present in the composite object; each plate pair of the plurality of plate pairs forms at least part of a measurement branch in a circuit for a corresponding fiber orientation, the measurement branch being configured to generate a first voltage output; the circuit further comprises a reference branch comprising at least one reference resistor that represents an expected effective series resistance, the reference branch being configured to generate a second voltage output; and a voltage differential based on the first voltage output and the second voltage output indicates a difference between an effective series resistance for fibers in the corresponding fiber orientation and the expected effective series resistance for the fibers in the corresponding fiber orientation in combination with all other elements in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858